Case 1:18-cv-08404-KPF Document 13 Filed 12/05/18 Page 1 of 1
    WESLEY M. MULLEN                                    MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                                        December 5, 2018

    Hon. Katherine Polk Failla
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007
    Failla_NYSDChambers@nysd.uscourts.gov

    VIA ECF & EMAIL

          Re:     Ricatto v. M3 Innovations Unlimited, Inc.,
                  No. 1:18-cv-8404-KPF

    Your Honor,

    I represent Defendants. I write briefly in reply to Plaintiff’s
    letter, (Doc. 12), opposing Defendants’ request for a pre-motion
    conference.

    Plaintiff repeats the conclusory assertion that Kietrys
    “exercised complete domination” over M3, and claims discovery
    will “reveal the full extent of Kietrys’s transgressions.” (Ltr.
    at 1-2.) Under controlling law, more is required to proceed to
    discovery on a veil-piercing theory. See Fillmore East BS Fin.
    Subsidiary LLC v. Capmark Bank, 552 Fed. Appx. 13, 15 (2d Cir.
    2014) (affirming dismissal of veil-piercing claims because
    “conclusory allegations” regarding control are “plainly
    insufficient to state a claim.”).

    Judgment should issue on the contract claims because the parties’
    agreement is crystal clear. To constitute an event of default,
    M3 must have “admit[ted] in writing its inability to pay its
    debts as they become due” or be “adjudged bankrupt or insolvent.”
    (LOC § 5.) Plaintiff does not allege this because it never
    happened. And even assuming the truth of Plaintiff’s vague
    allegation that “Defendants have indicated to Ricatto
    unequivocally and repeatedly that … M3 has no money left and is
    insolvent,” (Compl. ⁋ 37), there has been no contractual Event of
    Default, (LOC § 5), as a matter of law.

    This is a straightforward contract dispute between lender and
    borrower. Plaintiff cannot proffer an “admi[ssion] in writing”
    of M3’s “inability to pay its debts.” (LOC § 5.) Plaintiff was
    therefore obligated to advance funds to M3, and is now liable for
    its wrongful refusal to do so.

    Respectfully,


    Wesley M. Mullen




                                  wmullen@mullenpc.com | (646) 632-3718
